Citation Nr: 0216784	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  95-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
postoperative left foot hammertoe deformity.

3.  Entitlement to a rating in excess of 10 percent for a 
postoperative right foot hammertoe deformity.

4.  Entitlement to a rating in excess of 60 percent for low 
back strain with herniated nucleus pulposus prior to July 18, 
2000.

[The issue of entitlement to a rating in excess of 20 percent 
for low back strain with herniated nucleus pulposus from July 
18, 2000 will be the subject of a later Board of Veterans' 
Appeals (Board) decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1979 to March 1988, and from November 1988 to 
September 1992.  This matter comes before the Board on appeal 
from an August 1993 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection and assigned initial 
ratings for the disabilities at issue here, effective from 
the date of separation from service.  In a May 2001 rating 
decision, the RO assigned increased, staged ratings for the 
veteran's low back disability, including a period of 
temporary total disability following November 1997 surgery.  
The issues have been recharacterized to reflect the stages on 
appeal.

[The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for low 
back strain with herniated nucleus pulposus from July 18, 
2000, pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. 38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.]



FINDINGS OF FACT

1.  The veteran's right knee patellofemoral pain syndrome is 
manifested by complaints of pain; there is no evidence of 
instability or limitation of motion.

2.  Postoperative left hammertoe deformity is manifested by 
involvement of four toes, three corrected surgically; claw 
foot is not diagnosed.  

3.  Postoperative right hammertoe deformity is manifested by 
involvement of four toes, three corrected surgically; claw 
foot is not diagnosed.  

4.  Prior to July 18, 2000, the veteran's service connected 
low back disability was not manifested by impairment greater 
than pronounced intervertebral disc syndrome; complete bony 
fixation of the spine (or equivalent disability) is not 
shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a right knee 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Code 5257 (2002).

2.  A rating in excess of 10 percent for a postoperative left 
foot hammertoe deformity is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 
5278, 5282 (2002).

3.  A rating in excess of 10 percent for a postoperative 
right foot hammertoe deformity is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 
5278, 5282 (2002).

4.  A rating in excess of 60 percent for low back strain with 
herniated nucleus pulposus prior to July 18, 2000, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Codes 5293, 5286 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, VA treatment records, and VA 
examination reports.  The veteran has been notified of the 
applicable laws and regulations; in October 2002 
correspondence, the Board informed her of a change in the law 
affecting her claim, and provided an opportunity to respond 
with argument or additional evidence.  She responded that she 
had no further evidence or argument to present.  The Board 
correspondence, the rating decisions, the statement of the 
case, and supplemental statement of the case have informed 
her what she needs to establish entitlement to the benefit 
sought and what evidence VA has obtained.  While the veteran 
has not been specifically informed of the provisions of the 
VCAA, and has not been specifically advised of the relative 
duties and responsibilities of herself and VA with regard to 
obtaining evidence, the record reflects that she promptly 
responded to several inquiries by the RO to supply additional 
information, and the RO went to great lengths to identify and 
obtain all available medical evidence.  This included 
multiple requests for an adequate compensation and pension 
examination.  Further, the veteran stated that she had no 
additional evidence to submit.  Therefore, the Board finds 
that the veteran is in no way prejudiced by a decision on the 
record at this time.  With complete development shown, 
Further notice of respective development responsibilities 
would serve no useful purpose.

Factual Background

Service medical records reveal that bilateral hammertoe 
deformity was first diagnosed in 1984.  In November 1984, 
right knee patellofemoral pain syndrome was diagnosed 
following an injury.  The veteran had surgery on her feet in 
late 1987.  In November 1990, left knee patellofemoral pain 
syndrome was diagnosed.  In April 1992, the veteran was 
treated for complaints of low back pain due to low back 
strain.

VA treatment records from August 1994 to March 1995 reveal 
that in August 1994 the veteran underwent a Morton's 
neurectomy on the right foot.  The veteran returned to 
regular activities after 1 month.  In January 1995 she 
complained of "severe" low back pain radiating to the left 
leg.  The complaints continued through March 1995.

VA treatment records from March 1995 to October 1996 reveal 
complaints of foot pain in August and October 1996.  An 
August 1996 x-ray showed partial ostectomies of the second, 
third, and fourth proximal phalanges of both feet and a 
hammertoe of the fifth toe bilaterally.  There was no change 
since 1994.  An August 1996 lumbar spine x-ray gave  no 
evidence of fracture, dislocation, or significant bone or 
joint abnormality.  There was slight narrowing of the 
lumbosacral joint, but this was considered a normal 
developmental variation.  On October 1996 podiatry 
consultation, the veteran complained of "bunion pain" at 
the end of the day.  All range of motion of the toes was 
painful.  Hallux valgus of both feet was diagnosed.  The 
veteran noted that her back and knees hurt.

On November 1996 VA spine examination, the veteran complained 
of neck and lumbosacral pain.  She had some low back 
discomfort at all times, but the frequency and intensity of 
flare-ups varied.  There was occasional radiation of pain to 
the left thigh.  She avoided heavy lifting and could not sit 
in one position for very long.  She felt her back was getting 
worse.  On examination, there was tenderness to palpation and 
good range of motion.  Pain was "slightly accentuated" on 
motion in all directions.  Chronic lumbosacral strain was 
diagnosed.  Goniometer measurements of the lumbar spine and 
x-rays were pending.

VA treatment records from October 1996 to October 1997 reveal 
complaints of knee pain in February 1997.  Degenerative joint 
disease was the assessment.  In July and August 1997 the 
veteran complained of constant low back pain, with radiation 
to the left leg.  There was intermittent weakness of the left 
leg.  The low back was tender to palpation, and flexion was 
good but accompanied by pain.  Lumbosacral radiculopathy was 
diagnosed.  A CT scan showed a herniated nucleus pulposus at 
L5-S1 with significant encroachment on the thecal sac.  There 
was bulging of the L4-5 disc, with possible herniation.  An 
October 1997 MRI confirmed the disc herniation at L5-S1.

A November 1997 surgical report reveals that the veteran 
complained of lower back pain radiating down her left leg 
beginning in July 1997.  Pain improved with flexion of the 
torso.  No subjective weakness was reported, but some 
weakness of the extensor hallucis longus was noted.  A 
diskectomy at L5-S1 was performed.  On follow-up the veteran 
indicated she was pleased with the results of the surgery.

On January 1998 VA spine and knee examinations, the veteran 
reported that she developed low back pain in 1980, and in 
1996 the pain began radiating into her legs.  In November 
1997, a laminectomy and diskectomy were performed.  She 
dislocated her left knee cap in 1984; the knee became painful 
in 1988.  Postoperatively, pain was no longer her main 
complaint.  The left leg was numb.  She could not lift more 
than 10 pounds, and could not stand longer than 20 minutes.  
Climbing stairs  was painful.  On examination, there was no 
tenderness on lumbosacral motion.  Flexion was to 60 degrees, 
lateral flexion was to 30 degrees on the left and 20 degrees 
on the right, and extension was to 20 degrees.  There was 
pain with motion beyond those angles.  Radiculitis of S1, 
left more than right; herniated nucleus pulposus L5-S1; a 
history of laminectomy and diskectomy, patellofemoral pain 
syndrome probably secondary to chondromalacia of the right 
knee; and probable early patellofemoral pain syndrome were 
diagnosed.  The examiner specified that the radiculitis was 
related to the original back injury.

On February 1998 VA podiatry examination, the veteran 
reported a history of numerous foot surgeries and the use of 
insoles, which were not effective in relieving pain.  She 
complained of pain with standing and swollen feet at the end 
of the day.  She had to sit during work when her feet 
bothered her.  On examination, the feet had a medium arch.  
There were scars on the second, third and fourth toes of both 
feet; the toes which were operated on had no cock-up 
deformity.  The toes on the right foot were laterally 
deviated.  There was no pain on full range of motion of the 
toes, nor was there crepitus.  There was laxity in the 
postoperative toes of the right foot.  Posture and gait were 
normal.  Standing, there was a medial arch pronation.  X-rays 
showed evidence of bilateral pes planus and some 
postoperative changes of the proximal phalanges of the 
second, third and fourth toes of both feet.  The diagnosis 
was status post hammertoe resection with instability of the 
lesser toes at the distal interphalangeal joints.

On July 2000 VA spine examination, the veteran complained of 
continued low back pain and stiffness.  She did not have 
fatigability, lack of endurance, or weakness.  Pain was 
relieved for almost one year after her diskectomy.  She had 
pain with prolonged walking, sitting, or standing.  There was 
full range of motion of the lumbosacral spine, with pain at 
the extremes.  There was rigidity of the lumbosacral muscles.  
The diagnosis was status post diskectomy of at L5-S1.  Mild 
pain restarted one year after surgery.

On July 2000 VA examination of the knees, the veteran 
complained of continued pain; the pain in the right knee was 
worse.  She complained of weakness, stiffness, and lack of 
endurance bilaterally, and stated that she had some 
instability in the right knee.  The knees hurt after standing 
for a long period.  On examination, there was a full range of 
motion of both knees, with pain and crepitus at the extremes 
of motion bilaterally.  There was no ankylosis.  Bilateral 
patellofemoral pain syndrome was diagnosed, although the 
objective examination was noted to be normal.

On July 2000 podiatry examination, the veteran reported no 
change since February 1998; her feet hurt and she still had 
hammertoes.  She complained of pain and stiffness.  Hallux 
valgus deformity of the toes with surgical correction was 
seen bilaterally.  There was a full range of motion, with 
pain on the extreme limits of the range.  The hallux valgus 
was positive with 15 degrees angulation.  Hallux valgus and 
hammertoe deformity were diagnosed.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Right knee disability

The veteran's right knee patellofemoral pain syndrome is 
rated under Code 5257, for other impairments of the knee, 
based on recurrent subluxation or lateral instability.  
Slight impairment is rated 10 percent, moderate impairment is 
rated 20 percent, and severe impairment warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5257.  Although the veteran 
complained of occasional right knee instability at the most 
recent examination, there have been no objective findings of 
laxity or instability of the knee.  The sole manifestation of 
knee disability consistently reported is pain which increases 
on use.  While subjective complaints of weakness and lack of 
endurance are noted, such complaints are not clinically 
corroborated.  The Board finds that the symptoms shown 
reflect no more than a slight impairment of right knee 
function.

Assignment of a rating under Code 5003 for arthritis is not 
appropriate, as arthritis has not been identified on any x-
ray.  38 C.F.R. § 4.71a, Code 5003.  Similarly, it is not 
appropriate to rate the veteran's disability under Codes 5260 
or 5261, based on limitation of motion, as no examiner has 
noted any limitation of motion of the knee during examination 
or treatment.  38 C.F.R. § 4.71a, Codes 5260 and 5261.

Bilateral hammertoes

Although the veteran's foot deformities are separately rated 
for each foot, the analysis of the proper rating to be 
assigned is identical for each foot, and the left and right 
feet will be discussed together.  The second, third and 
fourth toes of each foot have been surgically corrected, and 
the fifth toe on each foot was also identified as a hammertoe 
by x-ray.  The veteran's postoperative hammertoe deformities 
have been rated under Code 5282.  That Code provides that 
single toe hammertoes are not compensable, but if all toes 
are involved, without claw foot, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Code 5282.  The maximum rating 
under the Code is 10 percent.  No higher rating may be 
assigned under Code 5282.  

Further, the Board finds that the veteran is not entitled to 
a higher rating under Code 5278, for claw foot, or Code 5283, 
for other foot injuries.  Claw foot has not been diagnosed.  
And while Code 5283 provides a 20 percent rating for 
moderately severe disability with nonunion or malunion of 
tarsal or metatarsal bones, the foot disability shown here is 
no more than slight.

The RO has considered assignment of an extraschedular rating 
under 38 C.F.R. § 3.321.  There is no evidence of an unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment that would render 
impractical application of regular schedular standards.  
Therefore, the Board finds that referral of the case for 
consideration of an extraschedular rating for either foot is 
not warranted. 38 C.F.R. § 3.321(b).

Low back strain with herniated nucleus pulposus

The maximum rating for lumbosacral strain (under Code 5295) 
is 40 percent.  Rating the veteran's service connected low 
back disability under that code prior to July 18, 2000 would 
be of no benefit to her.  .

The criteria for rating intervertebral disc syndrome provide 
that postoperative cured intervertebral disc syndrome is 
noncompensable.  Mild disc disease is rated 10 percent, and 
moderate disease with recurring attacks is rated 20 percent.  
Severe intervertebral disc disease with recurring attacks and 
intermittent relief is rated 40 percent.  Pronounced 
intervertebral disc disease, marked by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief, is rated 60 
percent.  38 C.F.R. § 4.71a, Code 5293.

For the period prior to July 18, 2000, the veteran's low back 
disability was manifested by constant discomfort, punctuated 
by several episodes of acute, severe pain.  During the flare 
ups, the pain radiated into the veteran's left leg.  The RO 
has assigned the maximum, 60 percent schedular rating for 
this period.  A higher schedular rating requires complete 
bony fixation of the spine in an unfavorable position.  Code 
5286.  Here, complete bony fixation of the spine has not been 
shown.  

As was discussed above, an extraschedular rating may be 
assigned in cases of an unusual disability picture, such as 
where frequent hospitalizations or marked interference with 
employment are shown.  There is no evidence of such here (In 
this regard, it is noteworthy that a temporary total, 
convalescent, rating was assigned from November 10, 1997, 
through December 31, 1997, and that that period of time is 
not for consideration herein.), and referral for 
extraschedular consideration is therefore not warranted,

As was noted above, the veteran has been assigned a 
"staged" reduced rating of 20 percent for her postoperative 
low back disability effective July 18, 2000.  The matter of 
the appropriate rating for this latest stage requires further 
development (particularly in light of the revised criteria 
for rating disc disease), and will be addressed in a later 
decision after the development is completed.  .


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 10 percent for a postoperative left 
foot hammertoe deformity is denied.

A rating in excess of 10 percent for a postoperative right 
foot hammertoe deformity is denied.

A rating in excess of 60 percent for low back strain with 
herniated nucleus pulposus prior to July 18, 2000, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

